UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6273 DREYFUS MASSACHUSETTS MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 08/31/09 FORM N-Q Item 1. Schedule of Investments. [INSERT SCHEDULE OF INVESTMENTS HERE] -2- STATEMENT OF INVESTMENTS Dreyfus Massachusetts Municipal Money Market Fund August 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments96.2% Rate (%) Date Amount ($) Value ($) Massachusetts89.2% Berkshire Regional Transit Authority, RAN 3.50 9/11/09 1,270,000 1,270,484 Boston Industrial Development Financing Authority, Revenue (Fenway Community Health Center Project) (LOC; Banco Santander) 0.34 9/7/09 3,020,000 a 3,020,000 Bourne, GO Notes, BAN 1.25 9/29/09 4,000,000 4,002,275 Hudson, GO Notes, BAN 1.00 10/30/09 10,479,436 10,489,726 Massachusetts, Consolidated Loan (LOC; Bank of America) 0.15 9/1/09 1,000,000 a 1,000,000 Massachusetts, CP (Liquidity Facility; BNP Paribas) 0.33 9/18/09 8,000,000 8,000,000 Massachusetts, Federal Highway GAN 4.50 12/15/09 1,500,000 1,517,630 Massachusetts, GO Notes, Refunding 5.00 10/1/09 795,000 796,964 Massachusetts, GO Notes, Refunding (Liquidity Facility; Citibank NA) 0.32 9/7/09 13,500,000 a 13,500,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 9/7/09 9,400,000 a 9,400,000 Massachusetts Bay Transportation Authority (General Transportation System) (Liquidity Facility; Dexia Credit Locale) 0.40 9/7/09 18,200,000 a 18,200,000 Massachusetts Development Finance Agency, Assisted Living Facilities Revenue (Whaler's Cove Project) (LOC; Wachovia Bank) 0.41 9/7/09 11,000,000 a 11,000,000 Massachusetts Development Finance Agency, IDR (Metalcrafters, Inc. Issue) (LOC; Bank of America) 0.55 9/7/09 2,125,000 a 2,125,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 9/7/09 11,440,000 a,b 11,440,000 Massachusetts Development Finance Agency, Revenue (Alliance Health of Massachusetts Project) (LOC; PNC Bank) 0.27 9/7/09 3,300,000 a 3,300,000 Massachusetts Development Finance Agency, Revenue (Babson College Issue) (LOC; FHLB) 0.17 9/7/09 5,300,000 a 5,300,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; FHLB) 0.38 9/3/09 8,000,000 8,000,000 Massachusetts Development Finance Agency, Revenue (Beaver Country Day School Issue) (LOC; Allied Irish Banks) 0.39 9/7/09 10,290,000 a 10,290,000 Massachusetts Development Finance Agency, Revenue (Bridgewell, Inc. Issue) (LOC; Key Bank) 2.30 9/7/09 9,585,000 a 9,585,000 Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 0.55 9/7/09 3,600,000 a 3,600,000 Massachusetts Development Finance Agency, Revenue (Decas Cranberry Issue) (LOC; Bank of America) 0.55 9/7/09 1,225,000 a 1,225,000 Massachusetts Development Finance Agency, Revenue (ECM Plastics Issue) (LOC; Toronto Dominion Bank) 0.45 9/7/09 1,590,000 a 1,590,000 Massachusetts Development Finance Agency, Revenue (Family Service Association of Greater Boston Issue) (LOC; FHLB) 0.39 9/7/09 2,000,000 a 2,000,000 Massachusetts Development Finance Agency, Revenue (ISO New England Inc. Issue) (LOC; TD Bank) 0.22 9/7/09 11,845,000 a 11,845,000 Massachusetts Development Finance Agency, Revenue (JHC Assisted Living Corporation Issue) (LOC; TD Bank) 0.33 9/7/09 4,805,000 a 4,805,000 Massachusetts Development Finance Agency, Revenue (Meadowbrook School Project) (LOC; Allied Irish Banks) 0.39 9/7/09 3,720,000 a 3,720,000 Massachusetts Development Finance Agency, Revenue (Thayer Academy Issue) (Insured; Assured Guaranty and Liquidity Facility; TD Bank) 0.33 9/7/09 6,995,000 a 6,995,000 Massachusetts Development Finance Agency, Revenue (The Brimmer and May School Issue) (LOC; Comerica Bank) 0.59 9/7/09 9,675,000 a 9,675,000 Massachusetts Development Finance Agency, Revenue (Ursuline Academy Dedham Issue) (LOC; RBS Citizens NA) 2.00 9/7/09 4,965,000 a 4,965,000 Massachusetts Development Finance Agency, Revenue (Wilbraham and Monson Academy Issue) (LOC; Banco Santander) 0.32 9/7/09 4,935,000 a 4,935,000 Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 0.14 9/1/09 1,200,000 a 1,200,000 Massachusetts Industrial Finance Agency, IDR (Cambridge Isotope Laboratories, Inc. Project) (LOC; Bank of America) 0.55 9/7/09 1,645,000 a 1,645,000 Massachusetts Industrial Finance Agency, Revenue (Heritage at Hingham Issue) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 9/7/09 6,760,000 a 6,760,000 Nahant, GO Notes, BAN 2.50 9/11/09 1,866,000 1,866,301 Nashoba Regional School District, GO Notes, BAN 2.25 9/11/09 1,665,000 1,665,112 Norwood, GO Notes, BAN 1.00 10/7/09 5,665,000 5,668,051 Silver Lake Regional School District, GO Notes, BAN 1.25 12/18/09 7,900,000 7,912,045 Wachusett Regional School District, GO Notes, BAN 1.50 10/16/09 3,661,456 3,664,642 Weston, GO Notes, BAN 1.00 2/5/10 8,347,000 8,367,227 Worcester, GO Notes, BAN 1.50 11/6/09 5,705,000 5,712,741 Worcester, GO Notes, BAN 2.00 11/6/09 4,805,000 4,812,685 Worcester, GO Notes, BAN 3.25 11/6/09 1,608,063 1,614,236 U.S. Related7.0% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.48 9/7/09 5,100,000 a 5,100,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.48 9/7/09 3,685,000 a 3,685,000 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Educational Revenue (Ana G. Mendez University System Project) (LOC; Banco Bilbao Vizcaya 0.30 9/7/09 1,500,000 a 1,500,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.39 9/7/09 8,300,000 a,b 8,300,000 Total Investments (cost $257,065,119) 96.2% Cash and Receivables (Net) 3.8% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $19,740,000 or 7.4% of net assets. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 257,065,119 Level 3 - Significant Unobservable Inputs - Total 257,065,119 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: Each fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. the Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015% except for Dreyfus Cash Management Plus, Inc., which was .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the funds without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MASSACHUSETTS MUNICIPAL MONEY MARKET FUND By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
